Title: John Adams and other members of the Electoral College of Massachusetts, 5 December 1820
From: Adams, John,Phillips, William
To: 


                            
                            Commonwealth of Massachusetts, 5 Dec. 1820
                        

At a meeting of the Electors of President and Vice President of the United States, holden agreeably to Law at the State House in Boston, in the fifth day, of D being the first Tuesday of December in the year of our Lord 1820, at four o’clock in the afternoon, the following persons appeared, and produced certificates of their appointment under the seal of the Commonwealth, namely
            The Hon. John Adams
            
″William Phillips″William Gray″Daniel Webster″Benjamin W. Crowningshield″John Heard″Samuel Dana″Ebenezer Mattoon″Seth Sprague″Thomas H Blood″Jonas Sibley
The aforementioned Electors being assembled as aforesaid proceeded to elect a President of the Electoral College, and the Hon. John Adams was unanimously chosen, and took his seat;
The said Electors then proceeded to appoint a secretary & Alexander Bliss Esqr was appointed to that office, who appeared and accepted the same—
Then on motion of the Hon. William Phillips the Electors voted to supply the deficiency in the number of Electors to which this Commonwealth is constitutionally entitled occasioned by the want of a choice by the people—On balloting to supply the deficiency in the South District of Hampshire, the Hon. Ezra Starkweather of Worthington had all the votes & was declared to be chosen.
Upon balloting to supply the deficiency in the District of Barnstable the whole number of votes was eleven, of which the Hon. Wendell Davis had the majority and was declared to be chosen
On Motion of the Hon. Samuel Dana it was voted to fill the vacancies occasioned by the non-attendance of the Hon. Alden Spooner & Hugo Burghartd Esq. who were certified to the College to have been chosen by the people—And upon Balloting to supply the vacancy in the District of Bristol the Hon. John Davis of Barnstable had eleven votes & was declared to be chosen—
And upon balloting to fill the vacancy occasioned by the absence of the person chosen in the District of Berkshire, Joseph Woodbridge Esquire of Stockbridge had all the votes & was declared to be chosen.
On Motion of the Hon. Samuel Dana it was voted to request a clergyman to attend & officiate at the opening of the Electoral College tomorrow morning. The Revd Joseph Jenks of Boston was nominated & declared to be chosen to this office.
Voted that the Secretary be directed to wait upon the Revd Mr Jenks & notify him of his appointment & request his attendance.
Voted that the Secretary make out a certificate, to be signed by the President, to be delivered to his Excellency the Governor, of the several elections, which have been made in this body, to supply the deficiencies in the constitutional number of Electors of this State.
Voted that when this College adjourns, it adjourn to meet at twelve o’clock tomorrow morning.
The abovementioned certificate having been prepared & approved by the said Electors & signed by the Electors President, it was voted to commit the same to the secretary to be delivered to the Secretary of State—which having been done, the Secretary returned & reported that he had delivered the said certificate into the hands of the Secretary of State—
Voted that the Electoral College to do now adjourns & it was adjourned accordingly
